UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESCO INSURANCE COMP ANY and
TECHNOLOGY INSURANCE COMP ANY,
INC.,
                                                                   ORDER
                         Plaintiff,
                                                              18 Civ. 3771 (PGG)
            v.

PERSONNEL STAFFING GROUP, LLC,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

April 21, 2020 is adjourned. A conference is scheduled for June 4, 2020 at 10:30 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       March 30, 2020
